DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 8, 10-11, 13-14, 16-17 and 19 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kalra (US 2014/0353573).
Regarding claim 1, Kalra discloses, in at least figures 3C, 7A, and related text, a method, comprising: 
forming, on a memory layer (244, [64]) coupled with a word line driver (706, [93]) and a bit line driver(702, [93]), a first set of memory stacks (“near-near bits”, unshaded memory cells in figure 7A, [29], [92]-[94]) having first electrical distances that are less than or equal to a first threshold electrical distance ([29]), each memory stack of the first set of memory stacks (“near-near bits”, unshaded memory cells in figure 7A, [29], [92]-[94]) having a first resistance that is greater than a first threshold resistance ([29]); and 
forming, on the memory layer (244, [64]), a second set of memory stacks (“middle-middle bits”, 724 cells in figure 7A, [29], [92]-[94]) having second electrical distances that are greater than the first threshold electrical distance ([29]), each memory stack of the second set of memory stacks (“middle-middle bits”, 724 cells in figure 7A, [29], [92]-[94]) having a second resistance that is less than the first threshold resistance ([29]), wherein the first electrical distances and the second electrical distances are based on a respective distance from at least one of the word line driver (706, [93]) or the bit line driver (702, [93]) ([29], [93]).
Regarding claim 2, Kalra discloses the method of claim 1 as described above.
Kalra discloses, in at least figures 3C, 7A, and related text, covering a surface of the second set of memory stacks (“middle-middle bits”, 724 cells in figure 7A, [29], [92]-[94]) ([28]); and 
treating a surface of or implanting ions into the first set of memory stacks (“near-near bits”, unshaded memory cells in figure 7A, [29], [92]-[94]) ([28]).
Regarding claim 4, Kalra discloses the method of claim 1 as described above.
Kalra discloses, in at least figures 3C, 7A, and related text, determining the first threshold electrical distance based at least in part on a distribution of a calculated voltage change throughout the memory layer (“in a memory array, I-V characteristics of each memory cell may depend on the resistance of the programming path in series with the memory cell; a memory cell with relatively large path resistance due to being located far from the bit line biasing circuit and located far from the word line biasing circuit” [30]) ([29], [30]), the calculated voltage change associated with an application of a voltage by at least one of the word line driver or the bit line driver ([30]), wherein the first set of memory stacks (“near-near bits”, unshaded memory cells in figure 7A, [29], [92]-[94]) and the second set of memory stacks (“middle-middle bits”, 724 cells in figure 7A, [29], [92]-[94]) are formed based at least in part on determining the first threshold electrical distance ([29], [30]).
Regarding claim 5, Kalra discloses the method of claim 1 as described above.
Kalra discloses, in at least figures 3C, 7A, and related text, calculating a plurality of electrical distances for a plurality of locations on the memory layer (“in a memory array, I-V characteristics of each memory cell may depend on the resistance of the programming path in series with the memory cell; a memory cell with relatively large path resistance due to being located far from the bit line biasing circuit and located far from the word line biasing circuit” [30]) ([29], [30]); and  
identifying a first subset of the plurality of locations having an electrical distance that is less than or equal to the first threshold electrical distance based at least in part on the calculating ([29], [30]), wherein the first set of memory stacks (“near-near bits”, unshaded memory cells in figure 7A, [29], [92]-[94]) are formed at the first subset of the plurality of locations based at least in part on identifying the first subset of the plurality of locations ([29], [30]).
Regarding claim 6, Kalra discloses the method of claim 1 as described above.
Kalra discloses, in at least figures 3C, 7A, and related text, calculating a third electrical distance for a first location on the memory layer that is located a first distance away from the word line driver and a second distance away from the bit line driver (“in a memory array, I-V characteristics of each memory cell may depend on the resistance of the programming path in series with the memory cell; a memory cell with relatively large path resistance due to being located far from the bit line biasing circuit and located far from the word line biasing circuit” [30]) ([29], [30]); and 
determining that the third electrical distance is greater than the first threshold electrical distance based at least in part on the calculating ([29], [30]), wherein a first memory stack of the second set of memory stacks (“middle-middle bits”, 724 cells in figure 7A, [29], [92]-[94]) is formed at the first location based at least in part on determining that the third electrical distance is greater than the first threshold electrical distance ([29], [30]).
Regarding claim 8, Kalra discloses the method of claim 1 as described above.
Kalra discloses, in at least figures 3C, 7A, and related text, forming a first memory stack (figure 3C) of the first set of memory stacks (“near-near bits”, unshaded memory cells in figure 7A, [29], [92]-[94]) comprises forming: 
a first word line layer ([64]) coupled with the word line driver (706, [93]); 
a resistive layer (242, [64]) in contact with the first word line layer ([64]); and 
a first electrode layer (TiN between 242 and 244, figure 3C) in contact with the resistive layer (242, [64]); and 
forming a second memory stack (figure 3C) of the second set of memory stacks (“middle-middle bits”, 724 cells in figure 7A, [29], [92]-[94]) comprises forming: 
a second word line layer ([64]) coupled with the word line driver (706, [93]); and 
a second electrode layer (TiN between 242 and 244, figure 3C) in contact with the second word line layer ([64]).
Regarding claim 10, Kalra discloses, in at least figures 3C, 7A, and related text, a method, comprising: 
forming, on a memory layer (244, [64]) coupled with a first driver (706, [93]) and a second driver (702, [93]), a first memory stack (“near-near bits”, unshaded memory cells in figures, [29], [92]-[94]) having, prior to storing information, a first resistance ([29]) based at least in part on a first electrical distance ([29]) of the first memory stack (“near-near bits”, unshaded memory cells in figures, [29], [92]-[94]), the first electrical distance ([29]) based at least in part on a first distance between the first memory stack (“near-near bits”, unshaded memory cells in figures, [29], [92]-[94]) and at least one of the first driver (706, [93]) or the second driver (702, [93]); and 
forming, on the memory layer (244, [64]), a second memory stack (“middle-middle bits”, 724 cells in figures, [29], [92]-[94]) having, prior to storing information, a second resistance ([29]) that is less than the first resistance ([29]) based at least in part on a second electrical distance ([29]) of the second memory stack (“middle-middle bits”, 724 cells in figures, [29], [92]-[94]) that is greater than the first electrical distance ([29]), the second electrical distance ([29]) based at least in part on a second distance between the second memory stack (“middle-middle bits”, 724 cells in figures, [29], [92]-[94]) and at least one of the first driver (706, [93]) or the second driver (702, [93]).
Regarding claim 11, Kalra discloses the method of claim 10 as described above.
Kalra discloses, in at least figures 3C, 7A, and related text, covering a surface of the second memory stack (“middle-middle bits”, 724 cells in figures, [29], [92]-[94]) ([28]); and 
treating a surface of or implanting ions into the first memory stack (“near-near bits”, unshaded memory cells in figures, [29], [92]-[94]) ([28]).
Regarding claim 13, Kalra discloses the method of claim 10 as described above.
Kalra discloses, in at least figures 3C, 7A, and related text, determining a first threshold electrical distance based at least in part on a distribution of a calculated voltage change throughout the memory layer (“in a memory array, I-V characteristics of each memory cell may depend on the resistance of the programming path in series with the memory cell; a memory cell with relatively large path resistance due to being located far from the bit line biasing circuit and located far from the word line biasing circuit” [30]) ([29], [30]), the calculated voltage change associated with an application of a voltage by at least one of the first driver or the second driver ([30]), wherein the first memory stack (“near-near bits”, unshaded memory cells in figures, [29], [92]-[94]) and the second memory stack (“middle-middle bits”, 724 cells in figures, [29], [92]-[94]) are formed based at least in part on determining the first threshold electrical distance ([29], [30]).
Regarding claim 14, Kalra discloses the method of claim 10 as described above.
Kalra discloses, in at least figures 3C, 7A, and related text, forming the first memory stack (“near-near bits”, unshaded memory cells in figures, [29], [92]-[94]) comprises forming: 
a first word line layer ([64]) coupled with the first driver (706, [93]); 
a resistive layer (242, [64]) in contact with the first word line layer ([64]); and 
a first electrode layer (TiN between 242 and 244, figure 3C) in contact with the resistive layer (242, [64]); and 
forming the second memory stack (“middle-middle bits”, 724 cells in figures, [29], [92]-[94]) comprises forming: 
a second word line layer ([64]) coupled with the first driver (706, [93]); and 
a second electrode layer (TiN between 242 and 244, figure 3C) in contact with the second word line layer ([64]).
Regarding claim 16, Kalra discloses, in at least figures 3C, 7A, and related text, a method, comprising: 
forming, on a memory layer (244, [64]) coupled with a first driver (706, [93]) and a second driver (702, [93]), a first memory stack (“near-near bits”, unshaded memory cells in figures, [29], [92]-[94]) comprising a first storage component (244 of “near-near bits”, unshaded memory cells in figures, [29], [64], [92]-[94]) and having a first resistance based at least in part on a first distance between the first memory stack (“near-near bits”, unshaded memory cells in figures, [29], [92]-[94]) and at least one of the first driver (706, [93]) or the second driver (702, [93]), wherein the first resistance is based at least in part on the first storage component (244 of “near-near bits”, unshaded memory cells in figures, [29], [64], [92]-[94]) being configured in a first state ([29], [92]-[94], figures); and 
forming, on the memory layer (244, [64]), a second memory stack (“middle-middle bits”, 724 cells in figures, [29], [92]-[94]) comprising a second storage component (244 of “middle-middle bits”, 724 cells in figures, [29], [64], [92]-[94]) and having a second resistance lower than the first resistance based at least in part on a second distance between the second memory stack (“middle-middle bits”, 724 cells in figures, [29], [92]-[94]) and at least one of the first driver (706, [93]) and the second driver (702, [93]), wherein the second resistance is based at least in part on the second storage component (244 of “middle-middle bits”, 724 cells in figures, [29], [64], [92]-[94]) being configured in the first state ([29], [92]-[94], figures).
Regarding claim 17, Kalra discloses the method of claim 16 as described above.
Kalra discloses, in at least figures 3C, 7A, and related text, covering a surface of the second memory stack (“middle-middle bits”, 724 cells in figures, [29], [92]-[94]) ([28]); and 
treating a surface of or implanting ions into the first memory stack (“near-near bits”, unshaded memory cells in figures, [29], [92]-[94]) ([28]).
Regarding claim 19, Kalra discloses the method of claim 16 as described above.
Kalra discloses, in at least figures 3C, 7A, and related text, forming the first memory stack (“near-near bits”, unshaded memory cells in figures, [29], [92]-[94]) comprises forming: 
a first word line layer ([64]) coupled with the first driver (706, [93]); 
a resistive layer (242, [64]) in contact with the first word line layer ([64]); and 
a first electrode layer (TiN between 242 and 244, figure 3C) in contact with the resistive layer (242, [64]); and 
forming the second memory stack (“middle-middle bits”, 724 cells in figures, [29], [92]-[94]) comprises forming: 
a second word line layer ([64]) coupled with the first driver (706, [93]); and 
a second electrode layer (TiN between 242 and 244, figure 3C) in contact with the second word line layer ([64]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kalra (US 2014/0353573) in view of Ahmed (US 2019/0043923).
Regarding claim 3, Kalra discloses the method of claim 1 as described above.
Kalra does not explicitly disclose removing a resistive layer from the second set of memory stacks.
Ahmed teaches, in at least figures 6A-6F and related text, the method comprising removing a resistive layer (lower “material X or material Y”, [46]) from the second set of memory stacks (‘far cell”, figure 6B) (figures), for the purpose of reducing resistance of memory cell.
Kalra and Ahmed are analogous art because they both are directed to method for forming a memory and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kalra with the specified features of Ahmed because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in Kalra to have the removing a resistive layer from the second set of memory stacks, as taught by Ahmed, for the purpose of reducing resistance of memory cell.
Regarding claim 12, Kalra discloses the method of claim 10 as described above.
Kalra does not explicitly disclose removing a resistive layer from the second memory stack.
Ahmed teaches, in at least figures 6A-6F and related text, the method comprising removing a resistive layer (lower “material X or material Y”, [46]) from the second memory stack (‘far cell”, figure 6B) (figures), for the purpose of reducing resistance of memory cell.
Kalra and Ahmed are analogous art because they both are directed to method for forming a memory and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kalra with the specified features of Ahmed because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in Kalra to have the removing a resistive layer from the second memory stack, as taught by Ahmed, for the purpose of reducing resistance of memory cell.
Regarding claim 18, Kalra discloses the method of claim 16 as described above.
Kalra does not explicitly disclose removing a resistive layer from the second memory stack.
Ahmed teaches, in at least figures 6A-6F and related text, the method comprising removing a resistive layer (lower “material X or material Y”, [46]) from the second memory stack (‘far cell”, figure 6B) (figures), for the purpose of reducing resistance of memory cell.
Kalra and Ahmed are analogous art because they both are directed to method for forming a memory and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kalra with the specified features of Ahmed because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in Kalra to have the removing a resistive layer from the second memory stack, as taught by Ahmed, for the purpose of reducing resistance of memory cell.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 7 that recite “a fourth set of memory stacks having fourth electrical distances that are greater than the third threshold electrical distance, wherein each memory stack of the fourth set of memory stacks has a fourth resistance that is less than the third resistance, and wherein the third electrical distances and the fourth electrical distances are based on a respective distance from at least one of the word line driver or the bit line driver” in combination with other elements of the base claims 1 and 7.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 9 that recite “a reduced-conductivity electrode layer in contact with the first resistive layer; a first electrode layer in contact with the reduced-conductivity electrode layer” in combination with other elements of the base claims 1 and 9.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 10 and 15 that recite “a reduced-conductivity electrode layer in contact with the first resistive layer; a first electrode layer in contact with the reduced-conductivity electrode layer” in combination with other elements of the base claims 10 and 15.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 16 and 20 that recite “a reduced-conductivity electrode layer in contact with the first resistive layer; a first electrode layer in contact with the reduced-conductivity electrode layer” in combination with other elements of the base claims 16 and 20.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG-HO KIM/Primary Examiner, Art Unit 2811